City of Roseville Employees' Retirement Sys. v Dimon (2016 NY Slip Op 00290)





City of Roseville Employees' Retirement Sys. v Dimon


2016 NY Slip Op 00290


Decided on January 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 19, 2016

Mazzarelli, J.P., Andrias, Moskowitz, Gische, JJ.


16681 650294/12

[*1] City of Roseville Employees' Retirement System, etc., Plaintiff-Appellant, —
vJames Dimon, et al., Defendants-Respondents, JPMorgan Chase & Co., Nominal Defendant-Respondent.


Paradis Law Group, PLLC, New York (Gina M. Tufaro of counsel), for appellant.
Debevoise & Plimpton LLP, New York (Gary W. Kubek of counsel), for respondents.

Order, Supreme Court, New York County (Melvin L. Schweitzer, J.), entered January 16, 2015, which granted defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
The motion court correctly determined that plaintiff failed to adequately plead demand futility based on defendants' lack of disinterest or breach of the duty of loyalty (see Rales v Blasband, 634 A2d 927, 936 [Del 1993]). The complaint fails to allege particularized facts showing the substantial likelihood of defendants' personal liability as a result of any intentional misconduct, that they consciously failed to implement any sort of risk monitoring system or that, having implemented such a system, they consciously disregarded red flags (see e.g. Security Police & Fire Professionals of Am. Retirement Fund v Mack, 93 AD3d 562 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 19, 2016
CLERK